Perley, J.
The declaration of Robinson’s wife, made while she was at work on the stock, that it belonged to the plaintiffs, was competent evidence to shew their title. Her possession unexplained, would have been evidence of title in herself. In the absence of proof to the contrary, she would be presumed to hold and claim for herself. But her declaration, accompanying the act of possession shews, that she held, not for herself, but for the plaintiffs. Such declarations of the persons in possession, are not only competent to rebut a title set up by, or under the party who made them, but are affirmative evidence of title in the party for whom the person in possession declares that he holds it. Doe v. Williams, Cowper, 621; Holloway v. Railles, 2 T. R., 55; Makepeace v. Watson, 4 Taunton, 16; Carne v. Nicol, 1 Bingham, N. C., 430 ; Doe v. Jones, 1 Camp., 367; Doe v. Austin, 9 Bingham, 256 ; Willies v. Farley, 3 C. & P., 395 ; Peaceable v. Watson, 4 Taunton, 16; Doe v. Arkwright, 5 C. & P., 575.
Robinson’s wife was bailee of the stock in question, bound to see that it was kept safely, and returned when the work to be done on it was completed. Without any new authority from the plaintiff, it was her right and duty to reclaim the property if lost, or illegally detained from her. If the defendant withheld the stock from the plaintiffs’ bailee and agent, when demanded, he asserted a control over the property inconsistent with the plaintiffs’ right to have the property restored to his bailee? for his benefit. The demand and refusal was evidence of a conversion.
There was no competent evidence, that Robinson undertook to assign the lien which his wife had on the stock for the price of her work. “I will leave my goods in pawn,” cannot be intend*447ed to mean, that he assigned' the right to retain the plaintiffs’ stock, till his wife was paid for the work done on it. Besides, a mere lien, which the law gives for the price of labor done on the material of another, is not in its nature assignable, as a pawn is, which may be assigned with the debt secured. D’Aubigney, v. Duvall, 5 T. R., 606.
The law is clear that a lien like this, cannot be set up by a wrong-doer, to defeat the action of the general owner. Jones v. Sinclair, 2 N. H. Rep., 319.

Judgment on the Verdict.